                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TENNESSEE
                               WINCHESTER DIVISION

 ASHTON HUGHES,                              )
 JOSHUA VANDUSEN,                            )
 SHANNON HELMERS, and                        )
 CHARLES DODSON,                             )      Case No. 4:19-cv-00028-CLC-SKL
                                             )
        Plaintiffs,                          )      JURY DEMAND
                                             )
 v.                                          )
                                             )      JUDGE COLLIER
 DENISE JACKSON and                          )      MAGISTRATE JUDGE LEE
 RVSHARE, LLC,                               )
                                             )
        Defendants.                          )
                                             )
                                             )
 DENISE JACKSON,                             )
                                             )
        Counter-Plaintiff,                   )
                                             )
 v.                                          )
                                             )
 ASHTON HUGHES,                              )
                                             )
        Counter-Defendant.                   )

       [PROPOSED] AGREED ORDER GRANTING JOINT MOTION TO EXTEND
      DEADLINES TO DISCLOSE EXPERTS, SERVE FINAL WITNESS LISTS, AND
                         COMPLETE DISCOVERY

        Upon agreement of the Parties, the Parties’ Joint Motion to Extend Deadlines to Disclose

 Experts, Serve Final Witness Lists, and Complete Discovery is GRANTED. The Scheduling

 Order (Dkt. 47) and the Agreed Order Granting Joint Motion to Extend Deadlines to Disclose

 Experts and Serve Final Witness Lists (Dkt. 64) are hereby modified as follows:

        1.     Disclosure of any expert testimony in accordance with Rule 26(a)(2) shall be

 made by Defendants by December 4, 2020.




Case 4:19-cv-00028-CLC-SKL Document 69 Filed 11/23/20 Page 1 of 3 PageID #: 313
        2.      On or before December 14, 2020, the Parties shall provide to all other Parties a

 final witness list in accordance with Rule 26(a)(3)(A)(i). Within seven (7) days after service of

 this final witness list, the list may be supplemented. After that time the list may be supplemented

 only with leave of the Court and for good cause.

        3.      All discovery, including the taking of depositions “for evidence” and requests for

 admissions, shall be completed by January 29, 2021.

        All other provisions of the Scheduling Order shall stay in effect.

        IT IS SO ORDERED.




                                                  2

Case 4:19-cv-00028-CLC-SKL Document 69 Filed 11/23/20 Page 2 of 3 PageID #: 314
 APPROVED FOR ENTRY:

 NEAL & HARWELL, PLC

 By: /s/ Benjamin C. Aaron
     Philip N. Elbert, No. 009430
     Jeffrey A. Zager, No. 032451
     Benjamin C. Aaron, No. 034118
 1201 Demonbreun Street, Suite 1000
 Nashville, TN 37203
 (615) 244-1713 – Telephone
 (615) 726-0573 – Facsimile
 pelbert@nealharwell.com
 jzager@nealharwell.com
 baaron@nealharwell.com
 Counsel for Plaintiffs


 LUTHER-ANDERSON, PLLP

 By: /s/ Gerard M. Siciliano (with permission)
 GERARD M. SICILIANO, BPR # 9647
 ALAN C. BLOUNT, BPR # 035048
 100 W. Martin Luther King Blvd Ste 700
 P. O. Box 151
 Chattanooga, TN 37401-0151
 (423) 756-5034
 Attorneys for Denise Jackson


 COPELAND, STAIR, KINGMA & LOVELL, LLP

  /s/ G. Graham Thompson (with permission)
 ANGELA CIRINA KOPET, BPR 017921
 G. GRAHAM THOMPSON, BPR 034467
 735 Broad Street, Suite 1204
 Chattanooga, TN 37402
 Phone: 423-713-7075
 Fax: 423-648-2283
 Counsel for RVShare, LLC




                                                 3

Case 4:19-cv-00028-CLC-SKL Document 69 Filed 11/23/20 Page 3 of 3 PageID #: 315
